

ENTERPRISE BANCORP, INC.
Nonqualified Stock Option Agreement

This Agreement is entered into as of this 19th day of March, 2019 by and between
Enterprise Bancorp, Inc., a Massachusetts corporation (the “Company”), and
__________ (the “Optionee”). Capitalized terms used but not defined in this
Agreement shall have the meanings assigned such terms in the Enterprise Bancorp,
Inc. 2016 Stock Incentive Plan, as amended on October 16, 2018, (the “Plan”).
WITNESSETH THAT:
WHEREAS, the Company has instituted the Plan for the benefit of officers,
employees and directors of the Company in order to provide such person with the
ability to a direct stake in the Company’s welfare; and
WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
stock options upon the terms and conditions set forth below; and
WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of this stock option pursuant and subject to
the terms of the Plan, a copy of which is attached hereto and incorporated
herein; and
WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has designated this stock option a nonqualified stock option in
accordance with Section 5 of the Plan;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee agree as follows.
1.    Grant. Subject to the terms of the Plan and this Agreement, the Company
hereby grants to the Optionee a stock option (the “Option”) to purchase from the
Company ____ shares of its common stock, $0.01 par value per share (“Stock”).
This Option is not intended to be an incentive stock option or to qualify for
special federal income tax treatment under Section 422 of the Code.
2.    Exercise Price. This Option may be exercised at the exercise price of
$XX.XX per share of Stock, subject to adjustment as provided herein and in the
Plan.
3.    Term and Exercisability of Option. This Option shall expire on the earlier
of March 18, 2029 or the last day of the exercise period determined pursuant to
subsection (c) of this Section 3. At any time before its expiration, this Option
may be exercised to the extent vested pursuant to the vesting schedule attached
to this Agreement as Exhibit 1, which is incorporated herein and made a part of
by this reference, provided that the Administrator has the ability to accelerate
the vesting schedule pursuant to Section 2(b)(vi) of the Plan, and provide
further that:


- 1 -    

--------------------------------------------------------------------------------




(a)    at the time of exercise the Optionee is not in violation of any employee
confidentiality, noncompetition or other agreement with the Company or a
Subsidiary;
(b)    the Optionee must maintain the employment, contractual or other service
relationship with the Company or a Subsidiary that was in effect at the time of
the initial grant of this Option (the “Relationship”) on the relevant date set
forth in Exhibit 1 without change in order for any scheduled increment in the
exercisable portion of the Option to vest;
(c)    this Option may not be exercised more than three months have elapsed
following the date of termination, or any change in the nature, of the
Relationship between the Optionee and the Company or a Subsidiary; provided,
however, that if the Relationship terminates as a result of the Optionee’s
retirement in accordance with such terms and conditions as may be adopted and
approved by the Compensation Committee and are then in effect, “thirty-six
months” shall be substituted for “three months” in this sentence; and provided,
further, that if the Relationship terminates by reason of the Optionee’s
permanent and total disability (as determined by the Compensation Committee or
the full Board of Directors, as the case may be, on the basis of medical advice
satisfactory to it) or death, the Option may not be exercised more than twelve
months following the Optionee’s death or disability;
(d)    for purposes of subsections (b) and (c) of this Section 3, the nature of
the Relationship between the Optionee and the Company shall not be deemed to
have changed if the fundamental nature of the Relationship, meaning the Optionee
serving as an employee or as a non-employee director or as a third-party
consultant, advisor or other vendor, as the case may be, does not change,
regardless of any changes in the Optionee’s title, compensation or other terms
of employment or service, as the case may be, which do not change the
fundamental nature of the Relationship. A fundamental change in the nature of
the Relationship would include, for example, a change from the Optionee serving
as an employee of the Company to serving as a third-party consultant to the
Company or a change from the Optionee serving as an employee director of the
Company to serving as a non-employee director of the Company; and
(e)    any portion of the Option that is unvested as of the termination or
change in the nature of the Optionee’s Relationship will be forfeited.
4.    Method of Exercise. Prior to its expiration and to the extent that the
right to purchase shares of Stock has vested hereunder, this Option may be
exercised from time to time by written notice to the Company, substantially in
the form attached hereto as Exhibit 2, stating the number of shares with respect
to which this Option is being exercised and accompanied by either (a) payment in
full of the exercise price for the number of shares to be delivered, by means of
payment acceptable to the Company in accordance with Section 5(e) of the Plan,
or (b) a description of a “cashless exercise” procedure and such other documents
and undertakings as are necessary to satisfy that procedure. As soon as
practicable after its receipt of such notice, the Company shall, deliver, or
cause to be delivered, to the Optionee (or other person entitled to exercise
this Option), at the principal executive offices of the Company or such other
place as shall be mutually acceptable, a stock certificate or certificates for
such shares out of theretofore authorized but unissued shares or


- 2 -    

--------------------------------------------------------------------------------




reacquired shares of its Stock as the Company may elect; provided, however, that
the time of such delivery may be postponed by the Company for such period as may
be required for it with reasonable diligence to comply with any applicable
requirements of law. If and to the extent that the Company also provides to its
shareholders generally a means to hold title to shares on a noncertificated
basis, then any shares to be issued to the Optionee upon the exercise of this
Option may be issued on such a noncertificated basis if permissible under
applicable law and the rules of any applicable stock exchange. Payment of the
exercise price may be made in cash or cash equivalents or, in accordance with
the terms and conditions of Section 5(e) of the Plan, in whole or in part in
shares of Common Stock of the Company; provided, however, that the Compensation
Committee or the full Board of Directors, as the case may be, reserves the right
upon receipt of any written notice of exercise from the Optionee to require
payment in cash with respect to the shares contemplated in such notice; and
provided, further, that the Optionee may not make payment in shares of Stock
that he acquired upon the earlier exercise of any incentive stock option, unless
he has held the shares until at least two years after the date the incentive
stock option was granted and at least one year after the date the incentive
stock option was exercised. If the Optionee (or other person entitled to
exercise this Option) fails to pay for and accept delivery of all of the shares
specified in such notice upon tender of delivery thereof, his right to exercise
this Option with respect to such shares not paid for may be terminated by the
Company.
Notwithstanding any of the foregoing to the contrary, if the Company has
established, for itself or using the services of a third party, an automated
system for the exercise of stock options that may be granted under the Plan,
such as a system using an internet website or interactive voice response system,
then the Optionee shall be permitted to exercise this Option on a paperless
basis through the use of such an automated system.
5.    Withholding Taxes. The Optionee hereby agrees, as a condition to any
exercise of this Option, to provide to the Company an amount sufficient to
satisfy the Company’s obligation to withhold certain federal, state and local
taxes arising by reason of such exercise (the “Withholding Amount”), if any, by
(a) authorizing the Company and/or a Subsidiary to withhold the Withholding
Amount from his cash compensation or (b) remitting the Withholding Amount to the
Company in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company may
at its election withhold from the Stock that would otherwise be delivered upon
exercise of this Option that number of shares having a Fair Market Value, on the
date of exercise, sufficient to eliminate any deficiency in the Withholding
Amount.
6.    Nonassignability of Option. This Option shall not be assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution. During the life of the Optionee, this Option shall be exercisable
only by him, by a conservator or guardian duly appointed for him by reason of
his incapacity or by the person appointed by the Optionee in a durable power of
attorney acceptable to the Company’s counsel.
7.    Compliance with Securities Act; Lock‑Up Agreement. The Company shall not
be obligated to sell or issue any shares of Stock or other securities pursuant
to the exercise of this Option unless the shares of Stock or other securities
with respect to which this Option is being exercised are at that time
effectively registered or exempt from registration under the Securities Act


- 3 -    

--------------------------------------------------------------------------------




and applicable state securities laws. In the event shares or other securities
shall be issued that shall not be so registered, the Optionee hereby represents,
warrants and agrees that he will receive such shares or other securities for
investment and not with a view to their resale or distribution, and will execute
an appropriate investment letter satisfactory to the Company and its counsel.
The Optionee further hereby agrees that as a condition to the purchase of shares
upon exercise of this Option, he will execute an agreement in a form acceptable
to the Company to the effect that the shares shall be subject to any
underwriter’s lock‑up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.
8.    Legends. The Optionee hereby acknowledges that the stock certificate or
certificates evidencing shares of Stock or other securities issued pursuant to
any exercise of this Option may bear a legend setting forth the restrictions on
their transferability described in Section 7 hereof, if such restrictions are
then in effect. If any such shares or other securities are issued on a
noncertificated basis in accordance with Section 4 hereof, then the Company
shall adopt alternative measures to ensure that any such restrictions are
properly observed.
9.    Rights as Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares covered by this Option until the date of issuance of
a stock certificate to him for such shares or such shares are otherwise issued
on a noncertificated basis in accordance with Section 4 hereof. No adjustment
shall be made for dividends or other rights for which the record date is prior
to the date on which any such shares are so issued.
10.    Termination or Amendment of Plan. The Board may terminate or amend the
Plan at any time. No such termination or amendment will affect rights and
obligations under this Option to the extent it is then in effect and
unexercised.
11.    Effect Upon Employment and Performance of Services. Nothing in this
Option or the Plan shall be construed to impose any obligation upon the Company
or any Subsidiary to employ the Optionee or to retain the Optionee in its employ
or to engage or retain the services of the Optionee. This Agreement does not
interfere with the Optionee’s right or the Company’s right to terminate the
Optionee’s employment at any time, with or without cause.
12.    [Intentionally Omitted]
13.    [Intentionally Omitted]
14.    General Provisions.
(a)    Amendment; Waivers. This Agreement, including the Plan, contains the full
and complete understanding and agreement of the parties hereto as to the subject
matter hereof and, except as otherwise permitted by the express terms of the
Plan and this Agreement, it may not be modified or amended nor may any provision
hereof be waived, except by a further written agreement duly signed by each of
the parties; provided, however, that a modification or amendment that does not
materially diminish the rights of the Optionee hereunder, as they may exist
immediately before the effective date of the modification or amendment, shall be
effective upon written notice of its


- 4 -    

--------------------------------------------------------------------------------




provisions to the Optionee. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance.
(b)    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.
(c)    Governing Law. This Agreement has been executed in Massachusetts and
shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.
(d)    Construction. This Agreement is to be construed in accordance with the
terms of the Plan. In case of any conflict between the Plan and this Agreement,
the Plan shall control. The titles of the sections of this Agreement and of the
Plan are included for convenience only and shall not be construed as modifying
or affecting their provisions. The masculine gender shall include both sexes;
the singular shall include the plural and the plural the singular unless the
context otherwise requires. Capitalized terms not defined herein shall have the
meanings given to them in the Plan.
(e)    Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or
facsimile or sent by registered mail, postage prepaid, to the party addressed as
follows, unless another address has been substituted by notice so given:
To the Optionee:
To his address as set forth on the signature page hereof.

To the Company:    Enterprise Bancorp, Inc.
                222 Merrimack Street
                Lowell, Massachusetts 01852
                Attn: Mr. James A. Marcotte
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as a
sealed instrument by its officer thereunto duly authorized as of the date set
forth below.
Date of grant: March 19, 2019
ENTERPRISE BANCORP, INC.




By: ___________________________
John P. Clancy, Jr.
Chief Executive Officer






- 5 -    

--------------------------------------------------------------------------------






ACCEPTANCE
Your acceptance, as of the date of grant, of the foregoing Option, a
nonqualified stock option, in accordance with its terms and conditions and in
accordance with the terms and conditions of the Enterprise Bancorp, Inc. 2016
Stock Incentive Plan, as amended, shall be evidenced by your electronic delivery
of your acknowledgement in Computershare. This electronic acceptance will be
available to you when you log-on to Computershare’s equity portal.


        






- 6 -    

--------------------------------------------------------------------------------






Exhibit 1 to
Nonqualified Stock
Option Agreement




Name of Optionee:            




Date of grant:                March 19, 2019




Number of shares underlying         XXXX
the Option granted:        




Exercise price:
$XX.XX per share (subject to adjustment as provided in this Agreement and in the
Plan)



Vesting schedule:


Incremental Amount        Cumulative Amount


     % of shares # of shares % of shares # of shares


Date: ________    
March 19, 2020    0%    0    0%    
March 19, 2021    50%        50%    
March 19, 2022    0%    0    50%    
March 19, 2023    50%        100%    




__________________________________
John P. Clancy, Jr.
Chief Executive Officer


- 7 -    